NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TIMOTHY LEE MICKENS, SR.,                    )
DOC #999186                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3006
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender, and
Stephanie A. Gournaris, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, LUCAS, and ATKINSON, JJ., Concur.